Citation Nr: 1420200	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for asthma.  

2. Entitlement to service connection for an ovarian and uterine disability, to include uterine fibroids.  

3. Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Madonna L. Richardson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

On July 13, 2012, the Veteran appeared at the Indianapolis RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record. 

(The issue of entitlement to service connection for a heart disability is addressed in in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran did not clearly and unmistakably have asthma prior to her active military service; she likely has had problems with asthma since her period of military service.

2.  Currently shown uterine fibroids are not related to the Veteran's military service or any incident of service, to include her documented in-service gynecological problems.

3.  No other ovarian or uterine disability is shown to be related to military service.


CONCLUSIONS OF LAW

1.  The Veteran has asthma that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The Veteran does not have an ovarian or uterine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In this case, the Veteran was provided VCAA notice in an October 2009 letter, advising her of what information and evidence was needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter advised her of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment and personnel records, post-service private and VA treatment records, VA examination and medical opinion reports, and lay statements.

The Veteran was not afforded a specific VA examination in conjunction with her claim for an ovarian or uterine disability.  Although competent medical evidence reflects a current diagnosis of uterine fibroids, the information and evidence of record does not indicate that the Veteran's uterine fibroids may be associated with any event, injury or disease in service.  Thus the medical evidence of record is sufficient to decide this issue and no examination is required.  See 38 C.F.R.             § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including from her representative.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R.       § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition.  In such case, the Veteran has the burden to show an increase in disability (aggravation) through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish, by clear and unmistakable evidence, a lack of aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Asthma

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) include a November 1982 enlistment examination, wherein the examining physician indicated that the Veteran's lungs and chest were normal.  The physician did not note a finding of asthma or a defect related to the Veteran's respiratory system.  On the accompanying November 1982 report of medical history, it was noted that the Veteran had reported that she had had asthma since the age of nine; however, she denied a history of asthma or respiratory problems on her November 1982 medical prescreening form.  STRs do reflect that the Veteran was seen on several occasions for asthma.

For the presumption of soundness to not be applicable, a condition must be noted on the entrance examination.  Although the Veteran provided a history of asthma at the time of her entrance onto active military duty, only such conditions as are recorded in examination reports are to be considered noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute such conditions.  38 C.F.R. § 3.304(b).  In the Veteran's case, asthma or some similar defect, infirmity, or disorder was not noted on the enlistment examination when she entered active duty.  Because there was no such notation by the examiner, the presumption of soundness applies. 

As noted above, the presumption of soundness is a rebuttable presumption.  A condition pre-existing acceptance and enrollment must be demonstrated by clear and unmistakable evidence (obvious or manifest).  The United States Court of Appeals for Veterans Claims (Court) has held that such an evidentiary standard is an onerous one and that the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b) (1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

In consideration of this evidence of record, the Board finds that the evidence does not clearly and unmistakably demonstrate that the Veteran's asthma existed before acceptance and enrollment for active military service.  The evidentiary standard is an onerous one and the result must be undebatable.  It is debatable in the Veteran's case.  Therefore, the presumption of soundness has not been rebutted and the Board finds that the Veteran is presumed to have been in sound condition when she entered active service with respect to the claimed disability of asthma. 

Given that the Veteran is presumed to have been in sound condition, the STRs establish that she was diagnosed with, and treated for, asthma.  Such evidence includes, a January 1985 periodic physical report documenting a diagnosis of controlled asthma with the use of prescription medication.  Then, it was noted that she was coughing with mild shortness of breath and trouble breathing during physical training runs.  A January 1985 consultation sheet described the Veteran as a "known asthmatic" with current symptoms of an upper respiratory tract infection and wheezing.  A February 1985 screening note of acute medical care shows that the Veteran presented for an asthma follow-up after symptoms of wheezing, a tight chest, and a cough of yellow sputum for three days.  She was given a treatment plan that included continuing her prescription medication and the use of an inhaler.  A March 1985 consultation report, one month before separation, noted the Veteran's history of bronchial asthma and use of prescription medication.  She reported symptoms of chest pain, sharp in nature, lasting two to three minutes, and taking place after strenuous exercise.  

The Board now turns to the salient question of whether the Veteran's current asthma is related to the asthma that she experienced during service. 

An April 2005 hospital treatment record reflects that the Veteran saw a registered respiratory therapist, who was also the hospital's asthma coordinator, for treatment of a coughing spell and shortness of breath.  The Veteran reported that "she had a house fire a couple of months ago and had to go in and out of the house to collect things and she thinks that has caused her asthma to kick in."  Examination revealed that her lungs were slightly constricted and peak flow was in yellow.  She was prescribed medication and an inhaler.

On VA examination in December 2009, the Veteran stated that she was having problems breathing and that it began during basic training.  She was diagnosed with an obstructive respiratory disease of asthma.  

During the July 2012 Board videoconference hearing, the Veteran testified to never having been on asthma medication until she entered military service.  She further testified to the continued use of prescribed medication for asthma since service. 

The Board notes that there is approximately a 20-year period between the Veteran's in-service treatment and the hospital treatment record reference to asthma.  Although this gap in treatment may be a factor, an absence of treatment records is generally a lack of evidence rather than negative evidence.  The Veteran has stated that she has experienced asthma similar to that which she had during service since that time.  The evidence does not tend to contradict her statements and they are seemingly credible.  Consequently, given the evidence showing that the Veteran had asthma in service, a current diagnosis of asthma, and likely has had problems with asthma since her time in military service, and because the presumption of soundness has not been rebutted by clear and unmistakable evidence, a grant of service connection for asthma is warranted.

Ovarian or Uterine Disability

The Veteran contends that she has an ovarian or uterine disability that is related to her military service.  However, after review of the evidentiary record, the Board finds that service connection is not warranted for an ovarian or uterine disability.  

A January 1984 STR reflects gynecological findings of cellular changes consistent with mild dysplasia.  On a January 1985 periodic physical report, the Veteran marked "yes" for a history of tumor growth and cyst.  She reported that she was "hospitalized in March for excessive vaginal bleeding and possibly a cyst on [her] ovary."  However, March 1984 STRs do not note treatment due to a cyst on her ovary and there are no other STRS that indicate such.  Instead, March 1984 and April 1984 STRs reflect treatment for and complaints of pelvic pain secondary to sub-acute salpingitis.  The Veteran was subsequently diagnosed with "mild pelvic inflammatory disease, possibly manifested as right tubo-ovarian abscess, resolving."  The March1984 STR also shows a diagnosis of vaginal bleeding secondary to oral contraceptives that had resolved.  

The first post-service clinical documentation of an ovarian or uterine disability was in July 2005 when an abnormal pap-smear test resulted in a diagnosis of uterine fibroids.  The Board notes the lapse of years between the Veteran's separation from service and the first evidence of treatment for uterine fibroids.  As noted in the discussion above, the United States Court of Appeals for the Federal Circuit has determined that such a lapse of time may be a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

At the July 2012 Board videoconference hearing, the Veteran testified to being on medication for the treatment of uterine fibroids since 2005.  She testified that she continued to have bleeding since service and persistent problems requiring the use of prescription medication (Lupron).  She also testified that she was scheduled for a hysterectomy in September 2012.

While the Veteran has had uterine fibroids after service, there is no evidence indicating that there is a relationship between the Veteran's current condition and the gynecological problems noted during military service.  The Board notes that the Veteran has contended on her own behalf that her current ovarian or uterine disability is related to military service.  In that regard, lay witnesses are competent to provide testimony or statements relating to symptoms or events that the lay witness observed and is within the realm of her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may under certain circumstances be competent to establish medical etiology or nexus, but only when the ability to draw such conclusions are within the competence of a lay person.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).)

In the instant case, the Board finds that the question regarding a possible relationship between any current ovarian or uterine disability and military service to be beyond the competence of a lay observer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran is competent to describe her in-service and current symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, supra.  However, the Board accords her statements regarding the etiology of her current ovarian or uterine disability no probative value as she is not competent to opine on such complex questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered speculative statements regarding the relationship between what she experiences now and what happened during her military service.  

In sum, the Veteran currently has uterine fibroids; however, there is no competent evidence that the condition is traceable to military service, including the problems she experienced during service.  For all the foregoing reasons, the Board finds that service connection for an ovarian or uterine disability is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asthma is granted.

Service connection for an ovarian or uterine disability is denied.


REMAND

Service treatment records show that the Veteran was seen for complaints of and treatment for chest pain, shortness of breath, and heart palpitations.  A February 1983 emergency care and treatment record indicates a provisional diagnosis of mitral valve prolapse and a January 1985 consultation report indicates a provisional diagnosis of a heart murmur.  

An April 2010 VA examiner found no evidence of heart disease.  An October 2011 VA treatment record notes the Veteran's reported history of mitral valve prolapse and recent chest discomfort.  No diagnosis was provided.

However, during the Veteran's July 2012 Board videoconference hearing, she testified to being currently diagnosed with mitral valve prolapse.  She further testified to having a mild heart attack in or around October 1990 and receiving care and prescribed medication at Indiana University Health Methodist Hospital.  She indicated being followed by a cardiologist.  The Veteran also stated that she was still receiving treatment.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, an October 2011 Indianapolis VA Medical Center (VAMC) treatment record indicates that the Veteran confirmed a history of mitral valve prolapse and recent chest discomfort.  As this is the most recent treatment record from this facility, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment providers, by date and location, for her heart since military service and to complete the consent forms for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private records, to include those maintained by Indiana University Health Methodist Hospital, and any outstanding VA treatment records, to include those maintained by Indianapolis VA Medical Center.

2. All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

3. Undertake any additional evidentiary development suggested by the expanded record.  Thereafter, re-adjudicate the claim of entitlement to service connection for a heart disability.  If the benefit sought on appeal is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


